Citation Nr: 1737575	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  16-45 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for radiculopathy of the right lower extremity, currently evaluated as 20 percent disabling.  

2.  Entitlement to an increased rating for radiculopathy of the left lower extremity, currently evaluated as 20 percent disabling.

3.  Entitlement to an increased rating for degenerative arthritis of the right knee, currently evaluated as 10 percent disabling.

4.  Entitlement to an evaluation in excess of 10 percent for residuals of right ankle fracture with posttraumatic degenerative joint disease with scar, to include whether the reduction from 20 percent to 10 percent, effective December 1, 2015, was proper.

5.  Entitlement to an evaluation in excess of 10 percent for degenerative disc disease of the lumbar spine, to include whether the reduction from 40 percent to 10 percent, effective December 1, 2015, was proper. 

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Melinda Willi, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to January 1966. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In June 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues if increased rating for radiculopathy of the right and left lower extremities; right knee; right ankle fracture, and; lumbar spine are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's service-connected disabilities preclude substantially gainful employment.


CONCLUSION OF LAW

The criteria for an award of TDIU have been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.25 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to a TDIU.

In order to establish entitlement to TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to secure and follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by non-service-connected disabilities are not to be considered.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a).

For the purpose of determining the above, the following will be considered as one disability: 1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor set forth under 38 C.F.R. § 4.26, if applicable; 2) disabilities resulting from common etiology or a single accident; 3) disabilities affecting a single body system, e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric; 4) multiple injuries incurred in action; or 5) multiple disabilities incurred as a prisoner of war.

During the period on appeal the Veteran has been is in receipt of service connected benefits for radiculopathy of the right lower extremity associated with degenerative disc disease of the lumbar spine, evaluated as 20 percent disabling; radiculopathy of the left lower extremity associated with degenerative disc disease of the lumbar spine, evaluated as 20 percent disabling; residuals of plantar fibroma of the left foot with evidence of valgus deformity, evaluated as 10 percent disabling; scar of left foot, postoperative residuals of plantar fibroma, evaluated as 10 percent disabling; degenerative arthritis of the right knee, evaluated as 10 percent disabling; bilateral hearing loss, evaluated as 10 percent disabling, effective February 10, 2015; tinnitus, evaluated as 10 percent disabling, effective February 10, 2015; residuals of right ankle fracture, evaluated as 20 percent disabling prior to December 1, 2015, and 10 percent thereafter; and degenerative disc disease of the lumbar spine, evaluated as 40 percent disabling, prior to December 1, 2015, and 10 percent thereafter.  His combined rating was 90 percent from February 10, 2015; 70 percent from December 1, 2015.

The Veteran's degenerative disc disease of the lumbar spine, right lower extremity radiculopathy, and left lower extremity radiculopathy represent a single disability as they are of a common etiology.  Combined, during the period on appeal, these disabilities have an evaluation of at least 40 percent.  The Veteran has additional service connected disabilities bringing his total evaluation to at least 70 percent during the entire period on appeal.  As such, the Veteran meets the schedular criteria for assignment of a TDIU.

The Veteran reported in his application for TDIU that his back, radiculopathy, and degenerative arthritis prevented him from securing or following any substantially gainful occupation.  The Veteran reported that he was last employed full-time in September 2014 and that he became too disabled to work at that time.  He reported that at that time he was a funeral helper and that the most he earned in one year was $4,000.  The Veteran has reported that he has a high school level education.  

In a statement dated in June 2014 the Veteran's private provider reported that the Veteran suffered from peripheral neuropathy of the lower extremities, degenerative disc disease, chronic lumbar strain, degenerative joint disease, traumatic arthritis of the ankle, sleep disorder, and posttraumatic stress disorder.  The provider reported that the Veteran was unable to do any pushing, pulling, lifting, bending, stooping, or climbing.  The Veteran could not engage in any stressful situations.  He could do no prolonged sitting, standing, or walking.  He could not be exposed to unprotected heights or extreme temperatures.  The provider rendered the opinion that the Veteran was permanently and totally disabled for any gainful employment.  

Records regarding an application for Social Security Administration benefits indicate that the Veteran was employed as an automotive technician from 1968 to 2006.  

After VA examination of the thoracolumbar spine in May 2015 it was noted that the Veteran's back condition impacted the Veteran's ability to work in that there was mild impairment of standing and lifting.  

After VA examination of the Veteran's ankle in May 2015 it was noted that the Veteran's right ankle disability impacted the Veteran's ability to work in that it produced mild to moderate impairment of moving about and standing.  

After examination of the right knee in May 2015 it was noted that it did not impact the Veteran's ability to work.  

In a statement dated in August 2015 the Veteran's most recent employer, a funeral home, indicated that the Veteran worked from January 2011 to June 2014 and that he earned $4,925 over the 12 months prior to the last date of employment.  The Veteran was a Funeral Assistant and worked on call.  There was a concession of no lifting and the Veteran was terminated because of unavailability when called.  

At the hearing before the undersigned, the Veteran reported that his job history was in automotive repair and that it was a very physical job.  

The Board finds that entitlement to TDIU is warranted.  During the period on appeal the Veteran meets the schedular criteria for assignment of a TDIU.  In addition, the Board finds that during the period on appeal the Veteran was unemployable due to his service-connected disabilities.  The Veteran's disabilities impair his ability to perform physical employment in that they impact his ability to stand, walk, and lift.  The Veteran's employment history was predominantly in automotive repair and was described as very physical.  The Board acknowledges that the Veteran was most recently employed as a Funeral Assistant and that a concession of no lifting was afforded the Veteran.  However, the employment was not substantially gainful.  As such, entitlement to a TDIU is granted.  


ORDER

Entitlement to TDIU is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

Review of the claims file reveals that the Veteran receives continued treatment from VA.  However, VA treatment records dated since May 2015 have not been obtained and associated with the claims file.

Review of the claims file reveals that the Veteran received treatment from private providers, including McQueen Medical Center.  In June 2017 the Veteran submitted reports of private magnetic resonance imaging (MRI) scans of the right knee and lumbar spine dated in March 2017.  However, complete private treatment records dated subsequent to January 2014 have not been obtained and associated with the claims file.

As such, the claims must be remanded for attempts to obtain and associate with the claims file complete treatment records regarding the Veteran from VA and from private providers, after obtaining any necessary authorization.  See 38 C.F.R. § 3.159.

At the hearing before the undersigned in June 2017 the Veteran reported that his back disability was getting worse year after year.  In addition, the Veteran reported that he was wearing a cast brace on his right ankle due to a fall days before the hearing.  The most recent VA medical examinations with regard to the severity of the Veteran's back and ankle disabilities was performed in May 2015.  As the Veteran has indicated that his back disability has gotten progressively worse and as he injured his ankle in 2017, the Veteran must be afforded current VA medical examinations regarding the severity of his back and ankle disabilities.  38 C.F.R. §§ 4.1, 4.2; See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Take all appropriate action to obtain and associate with the claims file VA treatment records regarding the Veteran dated since May 2015.

2.  Contact the Veteran and request that he identify all private treatment providers since January 2014.  Thereafter, after obtaining any necessary authorization, attempt to obtain and associate with the claims file all records of private treatment identified by the Veteran.

3.  After completion of the foregoing, schedule the Veteran for VA examinations to determine the extent of his service-connected right lower extremity radiculopathy, left lower extremity radiculopathy, degenerative arthritis of the right knee, residuals of right ankle fracture, and degenerative disc disease of the lumbar spine.  The claims file must be made available to the examiners for review in conjunction with the examinations.  All indicated tests should be performed.  The examiners are requested to delineate all symptomatology associated with, and the current severity of, the disabilities.  The appropriate Disability Benefits Questionnaires (DBQs) should be filled out for this purpose, if possible.

The examiners should specifically test the Veteran's right knee, right ankle, and lumbar spine ranges of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why this is so.

4.  Thereafter, the AOJ should review the record and readjudicate the claim.  If the benefits sought are not granted, the appellant and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


